        Case 1:20-cv-09113-LTS-BCM Document 25 Filed 05/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 _____________________________________________

 JUAN LOPEZ,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,                                             Case No. 20-cv-09113

                     Plaintiff,                             NOTICE OF PLAINTIFF’S
                                                            MOTION FOR CONDITIONAL
                     v.                                     CERTIFICATION OF FLSA
                                                            COLLECTIVE AND FOR COURT
 THERMO TECH MECHANICAL, INC.,                              FACILITATION OF NOTICE
 GOWKARRAN BUDHU, and SHANTI BUDHU                          PURSUANT TO 29 U.S.C. § 216(b)


                 Defendants.
 _____________________________________________

       Please take notice that upon the accompanying Memorandum of Law, Declaration, and

annexed materials, Plaintiff, on behalf of himself and all others similarly situated, by his

undersigned attorneys, hereby moves for the relief detailed in the proposed Order attached hereto as

EXHIBIT A.


Dated: New York, New York                           Respectfully submitted,
       May 19, 2021

                                             By:    /s/ C.K. Lee
                                                    C.K. Lee, Esq. (CL 4086)
                                                    Lee Litigation Group, PLLC
                                                    148 West 24th Street, 8th Floor
                                                    New York, NY 10011
                                                    Tel: (212) 465-1188
                                                    Fax: (212) 465-1181

                                                    Attorney for Plaintiff, FLSA Collective
                                                    Plaintiffs and the Class
